DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on application 102017000096330 filed in Italy on 8/25/2017.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 2/25/2020 has been considered as to the merits.

Specification
The disclosure is objected to because of the following informalities: The specification refers to particular claims by number.  Reference to particular claim numbers within the specification is discouraged since scope and claim numbering can change throughout prosecution of the patent application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 1 and 6, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 2 recites “an adhesion portion” in lines 3-4.  It is not clear if this adhesion portion is the same or different from the adhesion portion previously recited in claim 1.  Later recitations of the same element generally follow the form of - - the adhesion portion - - or  - - said adhesion portion - -.  Clarification is required.
The following words/phrases lack proper antecedent basis:
the decoration (claim 1, line 1)
the type (claim 9, lines 2-3)
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menjo et al. (4,748,062).  With respect to claim 1, Menjo discloses a process for decorating comprising: an application step of a decorative portion (1)(5)(6) which is performed onto a semi-finished structure (unillustrated) provided with a surface and with at least a perimeter edge (note that Menjo discloses the decorative portion as being applied in an automotive environment in the form of a side molding, wherein an automotive body panel would include a surface and at least a perimeter edge); said decorative portions comprising at least a visible portion (1)(5) and at least an adhesion portion (6) adapted to be coupled to the semi-finished structure.  With respect to claim 2, said application step comprises: a removal step for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menjo et al. (4,748,062) in view of Silverglate et al. (US2015/0094153).  Menjo discloses all claimed elements with the exception of milling said surface for making a decoration seat adapted to engage said decorative portion in said coupling step.  The process of forming a recess or indentation for receiving and/or guiding the application of an adhesive element is well known.  Silverglate teaches a “license plate recess” in a toy vehicle application for receiving a decal in paragraph [0022].  Using a milling process to form such a recess .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menjo et al. (4,748,062).  As disclosed above, Menjo reveals all claimed elements with the exception of a “milling operation.”  Both milling and extrusion are two known operations for forming contoured elements such as element 1 disclosed by Menjo.  Use of one process versus another would appear to be a matter of design choice based on materials and manufacturability and would require only routine experimentation to find an optimal process.


Claims 6-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menjo et al. (4,748,062).  Menjo et al. discloses all claimed elements with the exception of a furniture component.  It would have been obvious to one of ordinary skill to apply the decoration disclosed by Menjo to any structure in which a trim decoration is required.  Applying a decorative trim as disclose by Menjo to an item of furniture in particular locations, including a perimeter of a surface, is a design consideration required only routine skill in the art.  The adhesive portion (6) is a double sided strip given that it is stuck to the underside of portion (1) and carries an outer adhesive portion protected by peel away paper (7).

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Menjo et al. (4,748,062), as modified by design choice, and in view of Silverglate et al. (US2015/0094153).  Menjo discloses all claimed elements with the exception of milling said surface for making a decoration seat adapted to engage said decorative portion in said coupling step.  The process of forming a recess or indentation for receiving and/or guiding the application of an adhesive element is well known.  Silverglate teaches a “license plate recess” in a toy vehicle application for receiving a decal in paragraph [0022].  Using a milling process to form such a recess would have been obvious since a finite number of processes (molding, milling, separately assembled components) are well known for creating such a recess. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bryerman (US 2006/0187655) (note how recess receives decal therein); Waugh (4,446,179) (note multilayered adhesive element); Esposito (7,897,233) and Waugh (4,737,225).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636